Citation Nr: 0025166	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-15 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.  

2. Entitlement to service connection for a psychiatric 
disorder.  

3. Entitlement to service connection for a heart disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.  



INTRODUCTION

The veteran had active service April 30, to May 16, 1986 and 
active duty for training with the Army National Guard from 
September 9 to December 14, 1988 and from May 18 to August 
24, 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the RO 
that denied service connection for diabetes, schizophrenia, 
and mitral valve prolapse.  In July 2000 the veteran appeared 
and gave testimony at a hearing at the RO before the 
undersigned Board member.  The case is now before the Board 
for appellate consideration.  


REMAND

The veteran has contended that he was treated for 
schizophrenia, diabetes, and a heart disorder ever since his 
1986 period of active service.  The current record does not 
show treatment for these disorders until the mid 1990s.  

The service medical records currently in the claims folder do 
document treatment in May 1986 for psychiatric symptoms and 
an assessment of panic disorder was rendered at that time.  
The service medical records from this period of active 
service, as well as the veteran's period of active duty for 
training from September to December 1988 contain no findings 
or diagnoses indicative of diabetes or any heart disorder.  
There are no service medical records in the claims folder 
covering the veteran's second period of active duty for 
training in the Army National Guard from May to August 1990.  
It is noted in this regard that a February 1999 response by 
the National Personnel Records Center (NPRC) to an earlier 
inquiry on the part of the RO recommended that a separate 
request be filed for U.S. Army/Army National Guard records 
and further suggested that the RO contact the Adjutant 
General of the state in which the veteran served.  However, 
the record does not indicate that the RO made any further 
attempt to obtain service medical records for the veteran's 
period of active duty for training during the period from May 
to August 1990.  (It is further noted that, during the July 
2000 hearing before the undersigned Board member, the veteran 
testified that he was treated during his periods of active 
duty for training for psychiatric symptoms, diabetes, and 
heart disease.)  

During the July 2000 hearing, the veteran testified that he 
has received treatment for psychiatric symptoms, diabetes, 
and his heart disorder at a the University Hospital in 
Newark, New Jersey ever since discharge from his 1986 period 
of active service.  No clinical records reflecting this 
alleged treatment are in the claims folder.  He further 
specifically stated that he received treatment at University 
Hospital in August 1990, following discharge from his latter 
period of active duty for training.  Such records should also 
be obtained prior to further appellate consideration in this 
case.  

In view of the above, the Board is currently unable to 
determine whether the veteran's claims for service connection 
for diabetes mellitus, a psychiatric disorder, and a heart 
disorder are "well grounded".  It is therefore appropriate 
that the RO make a further attempt to obtain service medical 
records for the veteran's period of active duty for training 
from May to August 1990, as well as all available records of 
medical treatment of the veteran at University Hospital from 
1986 to the current time, prior to further appellate 
consideration of this case.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  


In view of the above, this case is REMANDED to the RO for the 
following action:

1. The RO should contact the service 
department and request that a further 
attempt be made to obtain service 
medical records for the veteran's 
period of active duty for training 
with the Army National Guard from May 
18 to August 24, 1990.  In this 
regard, reference is again made to the 
February 1999 response by the NPRC in 
regard to obtaining service medical 
records from the Army National Guard.  
All records obtained should be 
associated with the claims folder.  

2. The RO should take appropriate action 
to obtain copies of all clinical 
records documenting hospitalizations 
and treatment of the veteran at the 
University Hospital in Newark, New 
Jersey, from 1986 to the present time.  
All records obtained should be 
associated with the claims folder.  

3. Then, the RO should again adjudicate 
the veteran's claims.  If the benefits 
sought are not granted, the veteran 
should be provided a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
The case should then be returned to 
this Board for further appellate 
consideration, if otherwise 
appropriate.  

No action is required by the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence and to follow a precedent 
decision by the United States Court of Appeals for Veterans 
Claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




